Citation Nr: 1231198	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1945 to December 1946, and from November 1947 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD.  The Board has since expanded the issue to entitlement to service connection for an acquired psychiatric disorder.

A video conference hearing was held in December 2011 with the Veteran in Denver, Colorado, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Board then remanded the claim for additional development in February 2012.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board remanded this case to obtain records from the VA Vet Center in Colorado Springs, Colorado, as well as additional VA treatment records from the Denver VA Medical Center dated since November 2009.

In March 2012, the VA Vet Center in Colorado Springs indicated that they had no records of the Veteran receiving therapy at their facility, and the Veteran did not respond to follow-up inquiries from VA.  VA concluded that these records were not available.  See June 2012 Memorandum. 

With respect to treatment records from the Denver VA Medical Center, the Board notes that the Veteran's virtual claims file contains treatment records dated from February 2012 to June 2012.  However, these records do not contain any entries pertaining to the Veteran's psychiatric treatment.  Moreover, no treatment records from 2010 or 2011 have been associated with either the actual claims file or the virtual file, and there is no documentation to suggest that such records do not exist or are otherwise unavailable.  Therefore, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a key question in this case is whether the Veteran is currently diagnosed with PTSD, these records have significant probative value.

As discussed in the February 2012 remand, if the above-requested records search reveals evidence supporting a clinical diagnosis of PTSD, or evidence suggesting that a different psychiatric disorder had its origin in service, a supplemental opinion from the June 2009 VA examiner will be needed on the determinative question of whether the identified psychiatric disability had its origin due to the circumstances of the Veteran's service.  This includes, if PTSD is diagnosed, whether that disorder is attributable to a verified stressor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain treatment records pertaining to the Veteran from the Denver VA Medical Center (VAMC) and associated facilities (including the Colorado Springs CBOC) dated since November 2009.  All records and responses received should be associated with the claims file.  Any negative responses should be documented in the claims file.

2.  If, and only if, there is new evidence supporting a clinical diagnosis of PTSD, or indicating that a different psychiatric disorder had its origin in service, the RO/AMC should then return the claims folder to the VA examiner who conducted the VA examination of June 2009, and request a supplemental opinion address the following questions. 

(A) The examiner should first clarify whether the Veteran currently has the condition of PTSD. If so, then the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that PTSD is etiologically related to the Veteran's verified stressors associated with his combat service in Korea. 

(B) The examiner should also opine as to whether the Veteran has a psychiatric disorder other than PTSD that is at least as likely as not causally related to military service.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the June 2009 examiner is not available, or is no longer employed by VA, schedule the Veteran for a mental health examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


